                 Case 2:20-cv-05580-CFK Document 14 Filed 12/31/20 Page 1 of 4



                                  IN THE       FEDERAL              DISTRICT         COURT        FOR THE
                                        EASTERN         DISTRICT              OF PENNSYLVANIA


FCS Capital,         LLC
And    Barry      Shargel     and Emil      Yashayev                               Case No. 2:20-cv-5580




Joshua L. Thomas,             Esquire                                              MOTION          TO STRIKE


                                  MOTION         TO STRIKE                  DEFENDANT'S            ANSWER



      1.   On December            30, 2020     [ECF 13], Defendant                Joshua L. Thomas,              Esquire        filed     an Answer

           to Plaintiffs'       Complaint       [ECF       l].


      2.   As part of his Answer,             Thomas         included        the entirety     of a transcript          of a sanctions            hearing

           against      him that was held on November                        4, 2020 before      Judge Wolson                in the prior        case of

           Shelton       v. FCS Capital,       18-cv-03736-JDW,                  and cited to it repeatedly.


      3.   All    references      to page numbers            of a transcript       are therefore        to the Evidentiary                Hearing         of

           November          4, 2020,     attached      to Defendant's           Answer       as Exhibit       "A."


      4.   As a threshold         matter,    the Answer            is misnumbered           such that it is extremely                difficult       to

           determine        to which      averments        Defendant          is answemg;        Plaintiff's          Complaint          contains         98

           averments,         Defendant's       Answer           begins     numbering        at #4 and continues              through       #99.


      5.   Plaintiffs       therefore    respectfully        request        that the Answer       be stricken,          without         prejudice,

           for failure       to conforn'i    to "failure         to conform       to law or rule of court",              namely         Rule 10(b)

           and Rule 12(e),         which      require      properly         numbered       paragraphs        and permit         a pleading         to be

           struck       for a more definite       statement          where      a pleading     is "so   vague         or ambiguous           that the

           party     cannot     reasonably      prepare          a response."


      6.   Further,       if Defendant       was truthful          in his Application         for extended            time    [ECF       9], and sent

           the Complaint          to his malpractice             carrier,    he is likely     in violation       of the terms of his

           insurance        contract     by answering            the Complaint       pro     se and may have actually                    voided      his

           coverage.
        Case 2:20-cv-05580-CFK Document 14 Filed 12/31/20 Page 2 of 4



7.   Defendant's           Answer        also, puzzlingly,          given     that Defendant              is an attorney     of nearly           ten

     years standing,          lacks affirmative           defenses,         which      clearly      sabotages        his ability     to defend

     the action.


8.   Plaintiffs      therefore       restate their requests              made in their           Motion       for an Early      Rule 26

     Conference            [ECF 12] that this Honorable                    Court      direct     malpractice        insurance       infortnation

     be turned       over promptly.


9.   Finally,      in paragraphs          64, 66, and 90, Defendant                    includes      an accusation         that the

     undersigned           counsel       requested     that FCS Capital,               Barry      Shargel,      and Emil        Yasheyev

     discontinue          the appeal in Shelton            because the undersigned                       counsel     was not going           to be

     paid for it, and that the undersigned                       counsel      admitted          it during     the hearing       of November

     4, 2020.


10. This is in direct          contradiction          to the testimony             in the hearing           Thomas      attached      to his

     Answer,


11. On Page 212 of the transcript                     (lines     14-17),     Thomas            himself      summarizes       the testimony                  of

     his own former            clients     as Yashayev           not knowing           why the appeal              in Shelton      was

     withdrawn            and Shargel       stating    that he was "fed             up with        everything        and just wanted              it

     withdrawn."


12. The undersigned              counsel      has read the transcript                 repeatedly,         and the only reference                 he can

     find that he himself            made to finances              is a reference         on page 269 (lines             8-21)      as to the

     situation      both he and his clients              could      find themselves              in in prosecuting         this malpractice

     action       (not any appeal)         should      Defendant           turn out to have lied to the Supreme                       Court            of

     Pennsylvania           in his annual       registration            (which     states that he has malpractice                   insurance)

     and not carried          malpractice        insurance.


13. As such, these references                 to the undersigned                 counsel's        allegedly     pecunious          nature        are

     impertinent          and scandalous,         and should            be stricken       under      Rule 12(f).


14. In Ruder        v. Pequea Valley            School         Dist.,    790 F. Supp. 2d 377, 389 (E.D.Pa.                         2011),        the

     Court      stated that the test for scandalous                     and impertinent            matter      under Rule 12(f)             is

     whether       "the     allegations      have no possible              relation      to the controversy            and may cause
           Case 2:20-cv-05580-CFK Document 14 Filed 12/31/20 Page 3 of 4



        prejudice     to one of the parties,        or if the allegations        confuse    the issues in the case."

        (citations    omitted).


   15. Plaintiffs     have already       stated in their Complaint          that the appeal in the Shelton          case was

        frivolous;    the proper       defense     to an accusation     of a frivolous       filing   in the context    of a legal

        malpractice      claim     is to state the merits      of the filing,     not launch     an ad hominem         attack on

        successor     counsel.


   16. Plaintiffs     therefore     respectfully     request   that this Honorable          Court     strike the pleading    in its

        entirety,    without      prejudice,     and grant Defendant        14 days to file an Amended            Answer.




                                                                      Respectfiilly        Submitted,


                                                                            /s
                                                                      LIONEL          ARTOM-GINZBURG,                  ESQUIRE
                                                                      PA ID#88644
                                                                       834 Chestnut         Street
                                                                       Suite 206
                                                                      Philadelphia,         PA 19107-5100
                                                                      (215)      925-2915
                                                                      (267)      930-3934      FAX
December    31, 2020
               Case 2:20-cv-05580-CFK Document 14 Filed 12/31/20 Page 4 of 4




                                      IN THE       FEDERAL          DISTRICT        COURT        FOR     THE
                                          EASTERN         DISTRICT           OF PENNSYLV,'aSJIA


FCS      Capital,     LLC
And   Barg          Shargel     and Emil      Yashayev                            Case No.       2:20-cv-5580




Joshua      L. Thomas,          Esquire
                                                      CERTIFICATE            OF SERVICE




I, Lionel     Artom-Ginzburg,               Esquire,    do certify      that on this date I served            a copy   of the preceding
Motion       to Strike        upon    Defendant,       Joshua      L. Thomas,     Esquire,      by the electronic       filing   system   of
the CM/ECF            system         of the Federal     District     Court    for the Eastern      District     of Pennsylvania.

                                                                                Respectfully        Submitted,


                                                                                         /s
                                                                                LIONEL          ARTOM-GINZBURG,                  ESQUIRE
                                                                                PA ID#88644
                                                                                 834 Chestnut       Street
                                                                                Suite    206
                                                                                Philadelphia,       PA 19107-5100
                                                                                 (215)   925-2915
                                                                                 (267)   930-3934       FAX
December            31, 2020
